DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
accumulator mounting elements in claims 18, 29-31;
supporting assembly in claims 18-19, 22, 29, 31-32 and 34;
holding assembly in claims 18-19, 29 and 31;
first holding element and second holding element in claims 19-21 and 33;
limiting element in claims 21 and 33;
bridge assembly in claim 24-24 and 36-37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gang Ye on 7/06/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 18, line 6: “wherein” is changed to: -- wherein;--


Claim 18, line 8: -- and -- is inserted before “the holding assembly”
Claim 18, line 10: “element” is changed to: -- element;--
Claim 19, line 5: “a holding hole” is changed to: -- at least one holding hole --
Claim 19, lines 5-6: “the accumulator is clamped and fixed in the holding hole” is changed to: -- the at least one of the accumulators is clamped and fixed in the at least one holding hole --
Claim 20, now reads: 
  (Currently Amended) The mounting frame according to claim 19, wherein the first holding element comprises at least one first recess arranged side by side in a first direction, the second holding element comprises at least one second recessthe at least one second recess corresponds to the at least one first recess with one-to-one relation, the first holding element and the second holding element are detachably connected, the at least one first recess and the at least one second recess that are correspondingly disposed form the at least one holding hole, and the first direction intersects the thickness direction.
Claim 21, line 4: “the holding hole” is changed to:-- the at least one holding hole --
Claim 22, line 2: -- two--  is inserted after “comprises” 
Claim 22, line 3: “two respective connecting plates” is changed to: -- the two connecting plates --
Claim 22, line 5: -- two-- is inserted before “connecting”
Claim 23, line 3: “the connecting plate” is changed to: -- at least one of the two connecting plates --
Claim 25, line 4: “the leg” is changed to: -- each leg --
Claim 26, line 3: “of the leg”  is changed to: -- of the at least one leg --
Claim 26, line 3: “in the leg” is changed to: -- in the at least one leg --
	Claim 29, line 7: “wherein” is changed to: -- wherein;--
	Claim 29, line 9: --and-- is inserted after “direction,”
	Claim 30, line 2: --for each accumulator mounting element -- is inserted after “block”
	Claim 30, line 3: -- corresponding to the accumulator mounting element -- is inserted after “accumulators”
	Claim 31, line 3: -- two or more -- is inserted after “and”
	Claim 31, line 5: -- two or more -- is inserted after “the” (second occurrence)
	Claim 31, line 10: -- two or more -- is inserted after “the”
	Claim 33, line 4: “the holding hole” is changed to --the at least one holding hole –
	Claim 34, line 2: -- two -- is inserted after “comprises”
Claim 34, line 3: “two respective connecting plates” is changed to: -- the two connecting plates --
Claim 34, line 5: -- two-- is inserted before “connecting”
Claim 35, line 3: “the connecting plate” is changed to: -- at least one of the two connecting plates --

The changes to the above claims is to clear typos and correct 112 second issues.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745